tax_exempt_and_government_entities_division release number release date legend org organization name org address department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx xx date address address date date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file forms1120-pc u s property and casualty income_tax return for all years the return is required to be filed with the ogden service_center you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing acting director eo examinations fe aeenl 886a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx legend org organization name country country co-1 xx date company city city state state issue sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years ending january 20xx what are the tax consequences of if the tax exempt status is revoked how will it affect future years facts org org was formed on may 19xx in the country under the companies ordinance 19xx the memorandum of association included a variety of objectives none of which specifically mentioned insurance or reinsurance activity according to the files located in city state regarding the sec_953 election the internal_revenue_service has no records that the election under sec_953 was ever made in august 19xx org filed application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service seeking exemption under internal_revenue_code irc sec_501 its purpose as stated in the application form was reinsurance business reinsuring bail and casualty policies issued by an insurance_company admitted in all states of the united_states of america org does not itself issue any primary property or casualty life or any other insurance policies application form stated that org had a reinsurance contract with co-1 its sole purpose is to operate as a reinsurance company the on november 19xx the organization received a determination_letter granting tax exempt status under sec_501 in response to the information_document_request mailed on february 20xx the organization stated that they had provided reinsurance in the past org has not participated in any reinsurance agreements since the last contracts have expired org only activities are waiting for any future claims and maintaining the notes receivable that are outstanding form 886-a rev department of the treasury p ry - internal_revenue_service page -1- eee 886a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx department of the ‘treasury - internal_revenue_service form_990 was filed for the 20xx tax_year the following is a breakdown of the gross_receipts received by org for the years ending december 20xx and the percentage of gross premiums to gross_receipts for the same years per notice 20xx- _premiums written total premiums org 20xx dollar_figure dollar_figure interest_income _ dividend income capital_gains other income percentage- gross premium reinsurance income to gross_receipts _ total gross_receipts dollar_figure _ dollar_figure dollar_figure dollar_figure dollar_figure no premiums were received during audit year no other income was earned in 20xx either an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately org has not been involved in any court ordered liquidation during any part of 20xx law_and analysi sec_1 does revenue code irc sec_501 for the years beginning date qualify for tax exempt status under internal internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and form 886-a rev department of the treasury - internal_revenue_service page -2- oc 886a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx department of the treasury - intemal revenue service ii more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer's gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or f orm rev department of the treasury - internal_revenue_service p page -3- orm 886a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx department of the treasury - intemal revenue service reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses based on the computations above it is determined that dollar_figure limitation but was unable to meet the requirement for the year as a stock company those requirements are only for mutual companies is not able to try to meet the second set of requirements did meet the section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes april requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before january big_number b on april big_number _ is in a receivership liquidation or similar proceeding under the supervision of a state court meets the and the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or december was not involved in a court ordered liquidation during therefore for the years beginning january exempt status under sec_501 did not qualify for tax if years beginning january does not qualify for tax exempt status for what are the tax consequences form 886-a rev department of the treasury - internal_revenue_service page -4- department of the ‘treasury - internal_revenue_service oe 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items did not qualify for tax exempt status under sec_501 for since the years beginning january incorrect forms 1120-pc for the year beginning january filing of the forms was should have filed sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this form 886-a crrev department of the treasury - internal_revenue_service page -5- lreyzen 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items department of the ‘treasury - internal_revenue_service section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above relief under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election was filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year is not entitled to the if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january form 1120-pc is required for each year and all future years where qualify for exemption if future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required is allowed to make an election under sec_831 once the election is made it is effective for the year the election is made and for all future years that the form 1120-pc is required the election can not be made retroactive meets the requirements under sec_501 in does not taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -6-
